842 F.2d 1293Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eugene FIELDS, a/k/a Verlon Scott, Defendant-Appellant.
No. 87-7596.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1987.Decided March 21, 1988.

Eugene Fields, appellant pro se.
Martin Patrick Sheehan, Office of the U.S. Attorney, for appellee.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny appointment of counsel, dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Fields, C/A No. 86-132-E(K);  CR 84-48-K (N.D.W.Va. May 6, 1987).  However, because the judgment and commitment order contains an error in the description of the charge of which Fields was convicted, we remand for correction of that order.


2
AFFIRMED and REMANDED.